internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-123962-02 date aug legend trust a b x y d1 d2 d3 d4 d5 d6 dear this responds to a letter dated date requesting relief under sec_1362 of the internal_revenue_code plr-123962-02 facts according to the information submitted and representations therein a and b created trust on d1 shares of x were contributed to trust on d2 additional shares of x were contributed to trust on d3 and d4 x elected to become an s_corporation on d5 and an electing_small_business_trust election was made for trust effective d5 on d6 shares of y were contributed to trust with regard to the shares of y a qualified_subchapter_s_trust qsst election was made effective d6 however due to an oversight a qsst election was not timely made with regard to the shares of x already in trust thereby terminating x’s s_corporation_election on d6 when x’s counsel discovered the oversight x submitted this private_letter_ruling request it is represented that at all relevant times x and its shareholders treated x as an s_corporation and filed all tax returns consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 trusts that may be shareholders include a_trust all of which is treated under subpart e of part of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states sec_1361 provides that for purposes of sec_1361 trusts that may be shareholders include an electing_small_business_trust sec_1361 provides in part that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 sec_1361 provides that an election under sec_1361 shall be made separately with respect to each corporation the stock of which is held by the trust plr-123962-02 sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a_trust - a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states a substantially separate and independent share of a_trust within the meaning of sec_663 shall be treated as a separate trust for purposes of sec_1361 and sec_1361 sec_1361 provides that an electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than an i individual ii an estate or iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under this subsection applies to such trust sec_1361 provides in part that the term electing_small_business_trust shall not include any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent termination of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding plr-123962-02 the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation terminated on d6 we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d6 and thereafter provided that the beneficiary of trust files a qsst election with an effective date of d6 with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the election except as specifically provide herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is an s_corporation for federal tax purposes or whether trust is a qsst under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-123962-02 your authorized representative sincerely under a power_of_attorney on file in this office a copy of this letter will be sent to s david r haglund david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
